Dear Mr. Leija:
On behalf of the Fourth Judicial District Indigent Defender Board (the "Board"), you requested the opinion of this office as to whether the Board may use its funds, other than District Assistance Funds, to purchase immovable property to be used for office space.
The powers and duties of the various judicial district indigent defender boards are set forth at La. R.S. 15:145. Among other things, the boards are empowered to employ chief indigent defenders, assistants and support personnel. The boards are also required to maintain certain records. Consequently, office space for those personnel and records would appear to be a necessity for the Board to carry out its functions. Each district board has such authority as is necessary to carry out the intent and purposes of the statutes pursuant to which they were established. La. R.S. 15:145(G).
Locally generated funding for the judicial district indigent defender boards is established in La. R.S. 15:146. Pursuant to the provisions of that statute, those funds are to be used and administered by the district board.
To the extent that purchase of immovable property for office space is necessary for the Board to meet its statutory obligations, we are of the opinion that its funds, other than District Assistance Funds, may be used for said purchase.
We trust this opinion provides you with the necessary information to satisfy your query.
Should you have further questions, please do not hesitate to contact us.
Very truly yours,
                                       RICHARD P. IEYOUB ATTORNEY GENERAL
                                   BY: __________________________ RANDALL A. KARR ASSISTANT ATTORNEY GENERAL
RPI/RAK/dra